Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is executed by and between
SSGT Borden Park, LLC, a Delaware limited liability company (“Seller”), and
Din/Cal 3, Inc., a Texas corporation (“Purchaser”).

In consideration of the mutual covenants and representations herein contained,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, Seller and Purchaser agree as follows:

1.

PURCHASE AND SALE

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, all of the following described property (herein
collectively called the “Property”):

(a) Land. That certain tract of land located at 875 East Ashby Place, San
Antonio, Texas 78212, being more particularly described on Exhibit “A” attached
hereto and made a part hereof (herein, the “Land”), and all right, title, and
interest of Seller, if any, in and to all strips and gores and any land lying in
the bed of any street, road or alley, open or proposed, adjoining such Land.

(b) Easements. All easements, if any, benefiting the Land or the “Improvements”
(as defined in Section 1.1(d) of this Agreement).

(c) Rights and Appurtenances. All rights and appurtenances pertaining to the
Land, including any right, title and interest of Seller in and to adjacent
streets, rights-of-way, all and singular the rights, interests, benefits,
privileges, tenements, hereditaments, and appurtenances thereon or in any way
appertaining thereto, including all sewer and waste water discharge capacity
allocated or reserved thereto, all potable water capacity allocated or reserved
thereto, all other utility rights associated or reserved thereto, all
development rights with respect thereto, and all air rights.

(d) Improvements. All improvements, fixtures, driveways, walkways and buildings
and related amenities in and on the Land (herein, the “Improvements”).

(e) Leases. Seller’s interest under (i) all written leases, subleases,
franchises, licenses, occupancy agreements or other agreements for space,
occupancy or use in the Property (collectively, the “Leases”), including all
tenant leasing files, together with all tenant security deposits held by Seller
on the “Closing Date” (as defined in Section 6.1 of this Agreement), and
including all rents prepaid for any period subsequent to the Closing Date,
(ii) all billboard leases relating to the Property, as more particularly
described on Schedule “B” attached hereto and incorporated herein (the
“Billboard Leases”).

(f) Tangible Personal Property. All items of personal property owned by Seller
and located on or about the Land and the Improvements (the “Tangible Personal
Property”), and Seller’s (1) plans and specifications; and all other
architectural and engineering drawings for the Improvements in Seller’s
possession or control, if any; (2) warranties from the general contractor,
subcontractors, architects, and civil engineer (to the extent assignable), if
any; (3) surveys, engineering reports and other technical information relating
to the Property in



--------------------------------------------------------------------------------

Seller’s possession or control, if any; (4) certificates of occupancy,
governmental permits, approvals, licenses, or similar documents, if any (to the
extent assignable); and (5) other personal property owned by Seller relating to
the use, leasing, maintenance, service, or operation of the Real Property
including the items set forth on Exhibit “D” attached hereto.

(g) Contracts. Seller’s interest (to the extent the same is assignable) under
the “Contracts” (as defined below), other than the “Rejected Contracts” (as
defined below).

(h) Intangible Property. Seller’s interest, if any and without warranty, in and
to all intangible property pertaining to the Land, the Improvements, or the
Tangible Personal Property.

2.

PURCHASE PRICE

2.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be the sum of Sixteen Million One Hundred Thousand and no/100 Dollars
($16,100,000.00), subject to prorations and adjustments as set forth in this
Agreement, and shall be paid by Purchaser to Seller at the Closing by wire
transfer of immediately available funds to the Escrow Agent on the Closing Date
in accordance with wire transfer instructions to be provided by the Escrow
Agent.

3.

EARNEST MONEY

3.1 Earnest Money. Purchaser shall deliver to Republic Title of Texas, Inc.,
2626 Howell Street, 10th Floor, Dallas, Texas 75204, Attn: Jennifer Haden (the
“Escrow Agent”), as agent for a national title underwriter reasonably acceptable
to Purchaser (the “Title Company”), within three (3) business days after the
“Effective Date” (as defined below), an earnest money deposit (the “Deposit”) in
the amount of Two Hundred Fifty Thousand and no/100 Dollars ($250,000.00). The
Deposit, together with all interest accrued thereon, is herein collectively
called the “Earnest Money”. The Deposit shall be invested by the Escrow Agent in
an FDIC-insured, interest-bearing account as Purchaser shall direct. If the sale
of the Property is consummated under this Agreement, the Earnest Money shall be
paid to Seller and applied as a credit against the Purchase Price at Closing. If
Purchaser terminates this Agreement in accordance with any right to terminate
granted to Purchaser by the terms of this Agreement, the Earnest Money shall be
returned to Purchaser, and neither party hereto shall have any further rights or
obligations under this Agreement except for such obligations which by their
terms expressly survive the termination of this Agreement (the “Surviving
Obligations”).

4.

CONDITIONS TO CLOSING

4.1 Seller’s Obligations. Seller shall deliver to Purchaser (at Seller’s
expense), within three (3) business days after the Effective Date, copies of all
of the due diligence items listed on Schedule “A” attached hereto and
incorporated herein with respect to the Property (collectively, the “Due
Diligence Items”). In the event Purchaser elects to terminate this Agreement
pursuant to any provision contained herein granting Purchaser the right to so
terminate, then Purchaser promptly shall return the Due Diligence Items to
Seller, and shall additionally deliver to Seller, without warranty,
representation or recourse, copies of (i) all third party reports received by
Purchaser in connection with its inspections of the Property, and (ii) all due
diligence materials received by Purchaser in connection with its proposed
rezoning of the Property, including zoning applications, plans, permits and
related items.



--------------------------------------------------------------------------------

4.1.1 Approval Period. During the period commencing on the Effective Date and
expiring at 5:00 p.m. Central Time on the ninetieth (90th) day following the
Effective Date (the “Approval Period”), the following matters shall be
conditions precedent to Purchaser’s obligations under this Agreement:

(a) Purchaser’s being satisfied, in Purchaser’s sole discretion, that the
Property is suitable for Purchaser’s intended use; and

(b) Purchaser’s being satisfied, in Purchaser’s sole discretion, with all of the
Due Diligence Items.

Notwithstanding anything to the contrary, Purchaser shall have the right to
terminate this Agreement, for any reason or for no reason whatsoever, by
delivering written notice of such termination to Seller at any time prior to the
expiration of the Approval Period, if, in Purchaser’s sole and absolute
discretion, Purchaser decides not to consummate the purchase of the Property
contemplated hereby. In such event, this Agreement will terminate as of the date
of such notice, the Earnest Money shall be promptly returned to Purchaser by the
Escrow Agent and neither party shall have any further rights or obligations
hereunder except for the Surviving Obligations. Should Purchaser fail to so
terminate this Agreement pursuant to the foregoing provisions of this
Section 4.1.1, then the termination right set forth in this Section 4.1.1 shall
be deemed waived, the Earnest Money shall become non-refundable (except for
Seller’s default or as otherwise provided herein) and the parties shall proceed
to Closing.

4.1.2 Title Commitment. Seller shall convey good and indefeasible title to the
Property to Purchaser at Closing, subject only to the “Permitted Encumbrances”
(defined below). Within three (3) business days following the Effective Date,
Seller shall order a current title commitment with an effective date after the
Effective Date of this Agreement, in the amount of the Purchase Price with
Purchaser as the proposed insured, and true, complete and legible copies of all
documents of record referred to in the title commitment (the “Title Commitment”)
for a Texas Owner’s Policy of Title Insurance issued by the Escrow Agent on
behalf of the Title Company, in the amount of the Purchase Price, insuring good
and indefeasible fee simple title to the Property subject only to the Permitted
Encumbrances (the “Title Policy”). Purchaser shall have fifteen (15) days
following its receipt of the last of the Title Commitment, copies of all
documents of record listed therein and the “Survey” (defined below), to deliver
to Seller written notice of Purchaser’s objections to survey, title and any
uniform commercial code searches performed on the Seller (the “Title Objection
Letter”). Seller shall have the right, but not the obligation, to cure
Purchaser’s objections to title; provided however, and notwithstanding anything
to the contrary, whether or not Purchaser objects to any title or survey
matters, Seller shall have the absolute obligation to remove all “Monetary
Liens” (as defined below) prior to or at Closing. Seller shall notify Purchaser
in writing within ten (10) days following Seller’s receipt of the Title
Objection Letter concerning which title objections, if any, Seller has agreed to
cure. In the event that Seller does not undertake to cure all of the objections
in the Title Objection Letter to Purchaser’s reasonable satisfaction (or does
not respond to the Title Objection Letter within such ten (10) day period), then
Purchaser shall have the right for fifteen (15) days after receipt of Seller’s
response to the Title Objection Letter (or fifteen (15) days following the
expiration of the period within which Seller was to so respond) to either
(i) waive any such title objection in writing and proceed to Closing in
accordance with the terms of this Agreement (in which event such waived title
objection shall be deemed to be a “Permitted Encumbrance”, as defined below);
provided, however that such election shall have no effect on Seller’s obligation
to cure all Monetary Liens, or (ii) terminate this Agreement upon written notice
to Seller and receive a refund of the Earnest Money, in which event neither
party hereto shall have any further rights or obligations under this Agreement
except for the Surviving Obligations (in the event Purchaser fails to terminate
this Agreement within said 15 day period, Purchaser shall be deemed to have
waived any such title objection in accordance with (i) of this sentence). Except
for Monetary Liens, all exceptions set forth in Schedule B of the Title
Commitment



--------------------------------------------------------------------------------

which are not objected to by Purchaser (including matters initially objected to
by Purchaser which objections are subsequently waived in writing or deemed
waived) are herein collectively called the “Permitted Encumbrances”.

In the event that any update to the Title Commitment or Survey indicates the
existence of any liens, encumbrances or other defects or exceptions (the
“Unacceptable Encumbrances”) which were not shown in the initial Title
Commitment or Survey or UCC searches and that are unacceptable to Purchaser in
Purchaser’s sole and absolute discretion, Purchaser shall within fifteen
(15) days after receipt of any such update to the Title Commitment or Survey or
UCC searches notify Seller in writing of its objection to any such Unacceptable
Encumbrance (the “Unacceptable Encumbrance Notice”). Except for Monetary Liens,
Seller shall have no obligation to take any steps or bring any action or
proceeding or otherwise to incur any expense whatsoever to eliminate or modify
any of the Unacceptable Encumbrances; provided, however, and notwithstanding
anything to the contrary, Seller shall, prior to Closing, eliminate by paying,
bonding around or otherwise discharging in a manner satisfactory to Purchaser
and the Title Company (i) any Unacceptable Encumbrances that arise by, through
or under Seller, and (ii) any mortgages, deeds of trust, deeds to secure debt,
tax liens, mechanics’ liens or judgments that appear on the Title Commitment
(“Monetary Liens”). In the event Seller is unable, unwilling or for any reason
fails to eliminate or modify all of the Unacceptable Encumbrances to the
reasonable satisfaction of Purchaser (other than the Unacceptable Encumbrances
and Monetary Liens required to be removed by Seller in accordance with the
preceding sentence), Purchaser may terminate this Agreement by delivering notice
thereof in writing to Seller by the earliest to occur of (i) the Closing Date,
(ii) fifteen (15) days after Purchaser’s receipt of Seller’s written notice to
Purchaser of Seller’s intent to not cure one or more of such Unacceptable
Encumbrances, or (iii) fifteen (15) days after the Unacceptable Encumbrance
Notice, in the event Seller does not timely respond thereto. Upon a termination
of this Agreement pursuant to the immediately preceding sentence, the Earnest
Money shall be returned to Purchaser, and neither party shall have any further
rights or obligations hereunder other than the Surviving Obligations.

4.1.3 Survey. Seller shall obtain a current, ALTA as-built survey of the
Property (the “Survey”), which may be an update of the existing survey delivered
by Seller to Purchaser. Seller shall bear the cost of the Survey. Seller shall
order the Survey within two (2) business days of the Effective Date. Seller
shall promptly deliver a copy of the Survey to Purchaser upon Seller’s receipt
thereof.

4.1.4 Contracts. Purchaser shall notify Seller prior to the expiration of the
Approval Period which of the “Contracts” (as defined below) Purchaser elects for
Seller to cancel at Closing (the “Rejected Contracts”), and Seller hereby agrees
to send termination notices with respect to each of the Rejected Contracts not
later than Closing; provided, however, that any Contract which can only be
terminated upon more than thirty (30) days notice shall be assumed by Purchaser
at Closing. In the event that any of the Rejected Contracts are only terminable
upon payment of a fee, then Purchaser shall be obligated to assume such Rejected
Contract at Closing unless Purchaser elects to pay such termination fee, in
which event Seller shall send a termination notice with respect to such Rejected
Contract not later than Closing. All Contracts, other than the Rejected
Contracts which Seller is obligated to cancel in accordance with the foregoing
provision of this Section 4.1.4, shall be assumed by Purchaser at Closing.

4.2 Inspection. Commencing upon the Effective Date and through the Closing Date,
or earlier termination of this Agreement by Purchaser, at any time and from time
to time during normal business hours, Purchaser may inspect, test, and
survey the Property and any and all portions thereof, including physical and
mechanical inspections. Notwithstanding the foregoing, Purchaser must obtain
Seller’s prior written approval of the scope and method of any environmental
testing or investigation (other than a Phase I environmental site assessment),
prior to Purchaser’s commencement of such inspections or testing. Seller shall
cooperate in good faith with Purchaser, Purchaser’s agents and



--------------------------------------------------------------------------------

independent contractors in connection with all such inspections, tests and
surveys. Purchaser, at Purchaser’s sole expense, shall repair any and all damage
resulting from any of the tests, studies, inspections and investigations
performed by or on behalf of Purchaser pursuant to this Section 4.2, and
Purchaser shall indemnify, defend and hold Seller harmless from and against all
claims for bodily injury or property damage which may be asserted against Seller
arising out of the tests, studies, inspections and investigations performed by
Purchaser hereunder, which obligation of indemnification shall survive the
Closing or termination of this Agreement. Notwithstanding anything to the
contrary, Purchaser shall have no liability or obligation to Seller with respect
to Purchaser’s discovery of any preexisting conditions on the Property. Prior to
any entry onto the Property by Purchaser or any of its agents, Purchaser shall
furnish Seller with evidence that Purchaser maintains a policy of general
liability insurance providing premises/operations coverage included under the
per occurrence/general aggregate coverage, having a combined single limit
liability of not less than $2,000,000, naming Seller as an additional insured.
All entries onto the Property by Purchaser shall be preceded by not less than 48
hours prior notice to Seller.

4.3 Purchaser’s Representations and Warranties.

 

  (a) Purchaser represents and warrants to Seller that:

(i) Purchaser has the full right, power and authority, without the joinder of
any other person or entity, to enter into, execute and deliver this Agreement
and to perform all duties and obligations imposed on Purchaser under this
Agreement,

(ii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Purchaser is a party or by which Purchaser
or any of its assets is bound,

(iii) Purchaser is in compliance with the requirements of Executive Order
No. 13224, 66 Fed. Reg. 49079 (Sept. 23, 2001) (the “Executive Order”) and other
similar requirements contained in the rules and regulations of the office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Executive Order and such other rules, regulations, legislation, or orders are
collectively called the “Foreign Asset Orders”). Neither Purchaser nor any
beneficial owner of Purchaser (a) is listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC pursuant to the Executive
Order and/or on any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of OFAC or pursuant to
any other applicable Foreign Asset Orders (such lists are collectively referred
to as the “OFAC Lists”) or (b) is a person who has been determined by competent
authority to be subject to the prohibitions contained in the Foreign Asset
Orders; or (c) is owned or controlled by, or acts for or on behalf of, any
person on the OFAC Lists or any other person who has been determined by
competent authority to be subject to the prohibitions contained in the Foreign
Asset Orders, or any other anti-terrorism or anti-money laundering laws or
regulations, including, without limitation, the Bank Secrecy Act, as amended, or
the Money Laundering Control Act of 1986, as amended.

Purchaser’s representations and warranties set forth in this Section 4.3 shall
survive the Closing of this Agreement for a period of six (6) months.



--------------------------------------------------------------------------------

4.4 Seller’s Representations and Warranties.

 

  (a) Seller represents and warrants to Purchaser that as of the Effective Date
and as of the Closing Date:

(i) Seller has the full right, power, and authority, without the joinder of any
other person or entity, to enter into, execute and deliver this Agreement, and
to perform all duties and obligations imposed on Seller under this Agreement,
and Seller is a limited liability company and has been duly organized, is
validly existing, is in good standing in the state in which it was formed, and
is qualified to do business in the state in which the Property is located,

(ii) neither the execution nor the delivery of this Agreement, nor the
consummation of the purchase and sale contemplated hereby, nor the fulfillment
of or compliance with the terms and conditions of this Agreement conflict with
or will result in the breach of any of the terms, conditions, or provisions of
any agreement or instrument to which Seller is a party or by which Seller or any
of Seller’s assets is bound,

(iii) there is no existing (or to Seller’s actual knowledge threatened)
litigation, action or proceeding affecting Seller or the Property,

(iv) To Seller’s actual knowledge, the Due Diligence Items prepared by Seller
are true, accurate and complete in all material respects;

(v) To Seller’s actual knowledge, Seller currently has and will have at Closing
title to the Property, free and clear of all liens (other than liens that will
be released at or prior to Closing); no party other than the Seller, the
Purchaser, the tenants, and any owner of mineral rights, has any material rights
in or to occupy all or any part of the Property; no party other than the
Purchaser has any agreement to purchase, right of first refusal, option to
purchase or any other rights to acquire all or any part of the Property,

(vi) to Seller’s actual knowledge, except as may be set forth in the Due
Diligence Items, no governmental environmental law regarding hazardous waste has
been violated with respect to the Property,

(vii) Seller has no actual knowledge of, and has received no written notice
regarding, any protected species existing on the Property,

(viii) to Seller’s actual knowledge, the list of contracts attached hereto as
Exhibit “E” (the “Contracts”), is a complete and accurate list of all service
contracts, equipment leases and/or maintenance agreements affecting the
Property; to Seller’s actual knowledge, each Contract is in full force and
effect, there are no uncured breaches or defaults by any party to the same, and
no event has occurred or condition exists which, with the giving of notice or
the passage of time, or both, would result in any breach or default by any party
to the same,

(ix) to Seller’s actual knowledge, except as may be set forth in the Due
Diligence Items, Seller is not aware of, and has not received, any notices from
any insurance companies, governmental agencies or authorities or from any other
parties (1) of any conditions, defects or inadequacies with respect to the
Property (including health hazards or dangers, nuisance or waste), which, if not
corrected, would result in termination of insurance coverage or increase its
costs therefor, (2) with respect to any violation of any applicable zoning,
building, health, environmental, traffic, flood control, fire safety, handicap
or other law, code, ordinance, rule or regulation (collectively, the “Legal
Requirements”), (3) of any pending or threatened condemnation proceeding with
respect to the Property, or (4) of any proceedings which could cause the change,
redefinition or other modification of access to the Property or the zoning
classification of the Property; Seller shall immediately notify Purchaser of any
violations or conditions of which Seller receives notice (whether written or
oral),



--------------------------------------------------------------------------------

(x) Seller is not a “foreign person” within the meaning of Sections 1445 and
7701 of the Internal Revenue Code of 1986, as amended,

(xi) To Seller’s actual knowledge, the rent roll (“Rent Roll”) attached hereto
as Exhibit F is true, correct and complete as of the date hereof. With respect
to each Tenant, to Seller’s knowledge: (1) such Tenant’s lease is in full force
and effect and, to Seller’s knowledge, no uncured material breach or material
default other than delinquent rent as disclosed to the Purchaser exists on the
part of the landlord or tenant thereunder and no event has occurred or condition
exists which, with the giving of notice or the passage of time, or both, would
result in any breach or default on the part of landlord or tenant thereunder;
(2) such Tenant has accepted possession of its leased premises in their present
condition and is in possession thereof, and to Seller’s knowledge, the landlord
has no obligation to construct and/or install any improvements or facilities in
the leased premises for such Tenant; (3) except as reflected in the Rent Roll or
otherwise disclosed in writing to the Purchaser, no rent called for under such
tenant’s lease has been paid more than one month in advance of its due date;
(4) to Seller’s knowledge, such Tenant has not asserted any claim of offset or
other defense in respect of its or the landlord’s obligations under its Lease;
and (5) except as reflected in the Rent Roll or as otherwise disclosed in
writing to the Purchaser, such Tenant is not entitled to any concession, rebate,
allowance, or period of occupancy free of rent under its Lease or any other
agreement with Seller; within five (5) business days of Purchaser’s written
request Seller shall deliver an updated Rent Roll to Purchaser, provided,
however, that notwithstanding the foregoing, in no event shall Seller be
obligated to deliver to Purchaser more than one updated Rent Roll during any 30
day period while this Agreement is in effect,

(xii) Seller has not received any written notice from any insurance company or
board of fire underwriters requesting the performance of any work or alterations
with respect to the Property, except those as to which Seller has completed
remedial action,

(xiii) Seller is in compliance with the requirements of Executive Order
No. 13224, 66 Fed. Reg. 49079 (Sept. 23, 2001) (the “Executive Order”) and other
similar requirements contained in the rules and regulations of the office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Executive Order and such other rules, regulations, legislation, or orders are
collectively called the “Foreign Asset Orders”). Neither Seller nor any
beneficial owner of Seller (a) is listed on the Specially Designated Nationals
and Blocked Persons List maintained by OFAC pursuant to the Executive Order
and/or on any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of OFAC or pursuant to any other
applicable Foreign Asset Orders (such lists are collectively referred to as the
“OFAC Lists”) or (b) is a person who has been determined by competent authority
to be subject to the prohibitions contained in the Foreign Asset Orders; or
(c) is owned or controlled by, or acts for or on behalf of, any person on the
OFAC Lists or any other person who has been determined by competent authority to
be subject to the prohibitions contained in the Foreign Asset Orders, or any
other anti-terrorism or anti-money laundering laws or regulations, including,
without limitation, the Bank Secrecy Act, as amended, or the Money Laundering
Control Act of 1986, as amended.

For purposes of this Agreement, all references to “Seller’s actual knowledge”,
“the knowledge of Seller” or any similar reference shall be deemed to refer to
the current actual knowledge of Kenneth Morrison, without any special
investigation or inquiry; provided, however, Seller represents and warrants that
Kenneth Morrison is that person affiliated with Seller with the most knowledge
regarding the operation of the Property, and is generally familiar with the
ownership of the Property. All of the foregoing representations and warranties
of Seller expressly shall survive the Closing for a period of six



--------------------------------------------------------------------------------

(6) months. Notwithstanding anything to the contrary contained in this
Agreement, in the event that Purchaser or its employees obtains actual knowledge
prior to Closing that any of Seller’s representations or warranties were untrue
when made in any material respect (or become untrue in any material respect
following the Effective Date), or if Seller has delivered or made available to
Purchaser information with respect to the Property at any time prior to the
Closing Date (as hereinafter defined), and such information indicates that any
such representations or warranties were not true when made in any material
respect (or become untrue in any material respect following the Effective Date),
then (i) Purchaser shall be deemed to have knowledge thereof (herein, “Deemed
Knowledge”), (ii) such representation or warranty automatically and without
further action shall be deemed to be qualified by such Deemed Knowledge, and
(iii) Purchaser’s sole and exclusive remedy as a result thereof shall be to
terminate this Agreement and receive a refund of the Earnest Money, and, in
addition, if Seller’s representations or warranties were untrue when made,
Purchaser shall be entitled to recover Purchaser’s actual out of pocket due
diligence costs incurred in connection with this Agreement up to $100,000
(thereby waiving any and all rights and remedies otherwise available to
Purchaser with respect to such breach of which Purchaser has Deemed Knowledge),
and thereafter, Purchaser and Seller shall have no further rights or obligations
under this Agreement except for the Surviving Obligations. If, notwithstanding
that Purchaser has Deemed Knowledge of any such matter, as aforesaid, Purchaser
nevertheless elects to close the transaction contemplated by this Agreement,
then Purchaser shall be deemed to have waived any and all rights and remedies
otherwise available to Purchaser with respect to such breach of which Purchaser
has Deemed Knowledge, which waiver expressly shall survive Closing.
Notwithstanding anything in this Agreement to the contrary, it is expressly
agreed and understood that the maximum liability of Seller under this Agreement
with respect to any and all claims or causes of action arising following Closing
as a result of a breach by Seller of any representation or warranty contained in
this Agreement in no event shall exceed the sum of Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00), in the aggregate.

5.

COVENANTS OF SELLER

5.1 Operation of Property. From the Effective Date through and including the
Closing Date, Seller agrees to operate, lease and maintain the Property in the
normal course of business substantially in accordance with Seller’s current
practices with respect to the Property, normal wear and tear and casualty damage
excepted. Seller will not remove any tangible personal property except as may be
required for necessary repair or replacement, and replacement shall be of
approximately equal quality and quantity as the removed item of tangible
personal property. Seller will not, without the prior written consent of
Purchaser (which consent may be withheld in Purchaser’s sole and absolute
discretion), sell or permit to be sold or otherwise dispose of any item
constituting a material portion of the Property. Seller will not further
encumber or permit encumbrance of the Property in any manner. Seller shall not,
without the prior written consent of Purchaser (which consent may be withheld in
Purchaser’s sole and absolute discretion), grant, permit or otherwise create or
consent to the creation of any easement, subdivision plat, restriction,
restrictive covenant, lien, assessment, or encumbrance affecting any portion of
the Property. Notwithstanding anything to the contrary, Seller shall not enter
any new leases for the Property after the Effective Date unless such leases are
terminable by landlord, with no cost or expense to landlord, upon thirty
(30) days written notice to tenant.

5.2 Third-Party Contracts. From the Effective Date through and including the
Closing Date, Seller agrees to enter into only those third-party contracts which
are necessary to carry out its obligations under Section 5.1, which shall be on
market terms and cancellable on thirty (30) days written notice or less, without
payment of any fee or penalty. Copies of all such contracts so entered into by
Seller shall be promptly provided by Seller to Purchaser.



--------------------------------------------------------------------------------

5.3 Obligation to Provide Notices. Seller agrees to promptly provide Purchaser
with copies of any and all notices which Seller receives from and after the
Effective Date concerning (i) any proposed or threatened condemnation of the
Property, (ii) any alleged violations of the Property with respect to applicable
governmental laws or requirements, (iii) any litigation filed or threatened
against Seller or the Property, (iv) notice of defaults from tenants, or
(v) notice of defaults under any third-party contracts.

5.4 Development Approvals. Prior to Closing, Seller agrees to cooperate with
Purchaser, upon Purchaser’s written request, with respect to Purchaser’s efforts
to obtain all necessary permits and other governmental approvals relating to
Purchaser’s proposed development of the Property following Closing, all at no
cost, expense or liability to Seller.

6.

CLOSING

6.1 Closing. Assuming that all conditions to closing have been satisfied and
this Agreement has not otherwise been terminated, the consummation of the
transaction contemplated hereby (the “Closing”) shall be held at the offices of
the Escrow Agent, located at the address set forth in Section 9.1 hereof, on the
ninetieth (90th) day following the expiration of the Approval Period (the
“Closing Date”). Seller and Purchaser agree that the Closing shall be
consummated through an escrow closing with the Escrow Agent acting as escrow
agent, and neither party need be present at Closing.

6.2 Possession. Possession of the Property shall be delivered to Purchaser at
the Closing, subject only to tenants in possession under the Leases.

6.3 Proration All rents, other amounts payable by the tenants under the Leases
and the Billboard Leases, and all other income with respect to the Property for
the month in which Closing occurs, to the extent collected by Seller on or
before the Closing Date, and personal property taxes, ad valorem property taxes,
and other assessments with respect to the Property for the year in which the
Closing occurs, shall be prorated to the Closing Date, with Purchaser receiving
the benefits and burdens of ownership on the Closing Date. Utilities shall be
canceled by Seller and reestablished in Purchaser’s name on the Closing Date, if
possible; otherwise utilities shall be prorated at Closing. Any amounts unpaid
under the Contracts which Purchaser elects to assume at Closing shall be
prorated between Seller and Purchaser at Closing.

(a) If the Closing shall occur before rents and all other amounts payable by the
tenants under the Leases and the Billboard Leases have actually been paid for
the month in which the Closing occurs, the apportionment of such rents shall be
upon the basis of such rents actually received by Seller, with Purchaser
receiving the portion of all such rentals and other amounts attributable to the
period from and after Closing, which proration obligation expressly shall
survive Closing. If any rents which are delinquent as of Closing are actually
received by Purchaser following Closing, all such amounts shall first be applied
to post-closing rents and other amounts due to Purchaser for the period from and
after Closing, and the balance shall be paid by Purchaser to Seller within
thirty (30) days following Purchaser’s receipt thereof, to the extent, and only
to the extent of any rental delinquencies owed by any such tenant to Seller for
the period prior to Closing. If, subsequent to the Closing, any rents or other
income are actually received by Seller, Seller shall immediately remit the same,
for Purchaser’s prorata share thereof calculated as aforesaid, to Purchaser.

(b) If the Closing shall occur before the tax rate or the assessed valuation of
the Property is fixed for the then current year, the apportionment of taxes
shall be upon the basis of the tax rate for the preceding year, including all
matters appearing on the tax bill for such year, whether ad valorem or non- ad
valorem, applied to the latest assessed valuation, which proration shall be
reprorated once the actual taxes are established.



--------------------------------------------------------------------------------

The terms and provisions of this Section 6.3 shall expressly survive Closing.

6.4 Closing Costs and Credits. Purchaser shall pay, on the Closing Date,
(a) one-half of any escrow fees and other customary charges of the Escrow Agent,
(b) all recording costs relating to the Deed, (c) all title insurance costs
relating to extended coverage and/or any endorsements desired by Purchaser with
respect to the Title Policy, and (d) the fees of Purchaser’s counsel. Seller
shall pay, on the Closing Date, (w) one-half of any escrow fees and other
customary charges of the Escrow Agent, (x) all costs relating to the Survey,
(y) all title insurance costs relating to the base Title Policy, and (z) the
fees of Seller’s counsel. Purchaser shall receive a credit at Closing for all
security deposits made by tenants under the Leases and for any prepaid rents and
other amounts related to months following the month in which Closing occurs.

6.5 Seller’s Obligations at the Closing. At or before the Closing, Seller shall
take such action as the Escrow Agent requires of Seller to consummate the
transactions made the subject of this Agreement and shall deliver to Purchaser
(or cause to be delivered to Purchaser) the following:

(a) Deed. Special Warranty Deed (the “Deed”) conveying the Land and the
Improvements to Purchaser, in the form attached to this Agreement as Exhibit
“B”, subject only to the Permitted Encumbrances.

(b) Assignment of Personal Property, Service Contracts, Warranties and Leases.
An Assignment of Personal Property, Service Contracts, Warranties and Leases
(the “Assignment”), free of any claims, in the form attached to this Agreement
as Exhibit “C”.

(c) Evidence of Authority. Such organizational and authorizing documents of
Seller as shall be required by the Escrow Agent to evidence Seller’s authority
to consummate the transactions contemplated by this Agreement.

(d) Foreign Person. An affidavit of Seller, providing the seller’s U.S. taxpayer
identification number, certifying that Seller is not a “foreign person,” as
defined in the federal Foreign Investment in Real Property Tax Act of 1980, and
the 1984 Tax Reform Act, as amended.

(e) Leases. The originals of all of the Leases and the Billboard Leases, which
may be delivered at the Property.

(f) Contracts. The originals of all of the Contracts other than Rejected
Contracts, which may be delivered at the Property.

(g) Affidavit. An affidavit in the form required by the Escrow Agent to remove
any standard exceptions from the Title Policy, including mechanics’ liens,
parties in possession and similar matters, and in form required by the Escrow
Agent to issue the Title Policy as requested by Purchaser.

(h) Seller’s Closing Statement. Seller shall execute and deliver to the Title
Company a Seller’s Closing Statement, in conformity with the terms of this
Agreement.



--------------------------------------------------------------------------------

(i) Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement).

6.6 Purchaser’s Obligations at the Closing. At the Closing, Purchaser shall
deliver to the Escrow Agent the following:

(a) Purchase Price. The Purchase Price (net of Earnest Money to be applied
against the Purchase Price, and subject to adjustment in connection with
prorations, credits and charges hereunder), payment of which shall be made by
wire transfer of immediately available funds to the account of the Escrow Agent.

(b) Evidence of Authority. Such organizational and authorizing documents of
Purchaser as shall be reasonably required by the Escrow Agent to evidence
Purchaser’s authority to consummate the transactions contemplated by this
Agreement.

(c) Purchaser’s Closing Statement. Purchaser shall execute and deliver to the
Title Company a Purchaser’s Closing Statement, in conformity with the terms of
this Agreement.

6.7 Purchaser’s Closing Conditions.

(a) In addition to all other conditions set forth herein, the obligation of
Purchaser to consummate the transactions contemplated hereunder is conditioned
upon the following:

(1) Representations and Warranties. Seller’s representations and warranties
contained herein shall be true and correct in all material respects as of the
Effective Date and as of Closing.

(2) Obligations Performed. As of the Closing Date, Seller shall have performed
all of its material obligations under this Agreement (including Section 6.5).

(3) Delivery of Title Policy at Closing. In the event that the Title Company
does not issue at Closing, or unconditionally commit at Closing to issue, to
Purchaser, the Title Policy, Purchaser shall have the right to terminate this
Agreement, in which case the Earnest Money shall be immediately returned to
Purchaser and the parties hereto shall have no further rights or obligations,
other than those that by their terms survive the termination of this Agreement.

If any condition listed in this Section 6.7 is not satisfied on or before the
applicable time period stated in this Section 6.7, then Purchaser may, at its
election, (A) exercise any remedy available to Purchaser under Section 8 hereof
to the extent such remedy is available to Purchaser pursuant to the terms of
Section 8 as a result of the failure of a condition set forth in subsection
(2) of this Section 6.7, or (B) terminate this Agreement and recover the Earnest
Money by delivering written notice thereof to Seller, in which case, neither
Seller nor Purchaser shall have any obligations hereunder except for the
Surviving Obligations.



--------------------------------------------------------------------------------

6.8 Seller’s Closing Conditions.

(a) In addition to all other conditions set forth herein, the obligation of
Seller to consummate the transactions contemplated hereunder is conditioned upon
the following:

(1) Representations and Warranties. Purchaser’s representations and warranties
contained herein shall be true and correct in all material respects as of the
Effective Date and as of Closing.

(2) Obligations Performed. As of the Closing Date, Purchaser shall have
performed all of its material obligations under this Agreement.

If any condition listed in this Section 6.8 is not satisfied on or before the
applicable time period stated in this Section 6.8, then Seller may, at its
election, exercise any remedy available to Seller under Section 8 hereof.

7.

RISK OF LOSS

7.1 Condemnation. If, prior to the Closing, action is initiated to take the Land
and Improvements, or part thereof, by eminent domain proceedings or by deed in
lieu thereof, Purchaser may, by written notice delivered to Seller within ten
(10) days following the date Seller notifies Purchaser of such condemnation,
elect to either (a) terminate this Agreement, in which event Purchaser shall be
entitled to the return of the Earnest Money, and neither party shall have any
further rights or obligations hereunder except for the Surviving Obligations, or
(b) consummate the Closing, in which latter event all of Seller’s assignable
right, title and interest in and to the award of the condemning authority shall
be assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price. In the event of any other eminent domain proceeding or taking,
the parties shall proceed to Closing without any adjustment to the Purchase
Price, and Seller shall assign to Purchaser at Closing all rights of Seller in
and to the award of the condemning authority.

7.2 Casualty. If the Improvements, or any part thereof, suffers any damage equal
to or in excess of $500,000.00 in Seller’s reasonable estimation prior to the
Closing from fire or other casualty, Purchaser may, by written notice delivered
to Seller within ten (10) days following the date Seller notifies Purchaser of
such casualty, elect to either (a) terminate this Agreement, in which event the
Earnest Money shall be refunded to Purchaser, and neither party shall have any
further right or obligation hereunder, other than the Surviving Obligations, or
(b) consummate the Closing, in which latter event all of Seller’s right, title
and interest in and to the proceeds of any insurance covering such damage, shall
be assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price. Failure of Purchaser to so notify Seller within the aforesaid
ten (10) day period shall be deemed to be Purchaser’s election to proceed to
Closing pursuant to Section 7.2(b) above. If the Improvements, or any part
thereof, suffers any damage less than $500,000.00 in Seller’s reasonable
estimation prior to the Closing, Purchaser agrees that it will consummate the
Closing and accept the assignment of the proceeds of any insurance covering such
damage, and there shall be no reduction in the Purchase Price.



--------------------------------------------------------------------------------

  8. DEFAULT

8.1 Breach by Seller. Subject to Section 8.3 below, in the event that Seller
shall fail to consummate this Agreement for any reason, except Purchaser’s
default or a termination of this Agreement by Purchaser or Seller pursuant to a
right to do so under the provisions hereof, Purchaser shall be entitled, as its
sole and exclusive remedy, at law or in equity, to either (i) terminate this
Agreement and receive a refund of the Earnest Money, and neither party shall
have any further right or obligation hereunder other than the Surviving
Obligations; or (ii) pursue the remedy of specific performance of Seller’s
obligations under this Agreement; provided, however, and notwithstanding
anything to the contrary, if the remedy of specific performance is unavailable
because Seller transfers title to the Property to a party other than the
Purchaser, then Purchaser shall have any remedies at law or in equity.

8.2 Breach by Purchaser. Subject to Section 8.3 below, in the event that
Purchaser fails to consummate this Agreement for any reason, except Seller’s
default or a termination of this Agreement by Purchaser or Seller pursuant to a
right to do so under the provisions hereof, Seller shall be entitled, as its
sole and exclusive remedy, at law or equity, to terminate this Agreement and
thereupon shall be entitled to receive the Earnest Money as liquidated damages
(and not as a penalty), Seller waiving all other remedies at law or equity.
Seller and Purchaser have made this provision for liquidated damages because it
would be difficult to calculate, on the date hereof, the amount of actual
damages for such breach, and Seller and Purchaser agree that these sums
represent a reasonable forecast of such damages. Nothing contained in this
Section 8.2 shall be deemed to limit, modify or otherwise affect Purchaser’s
indemnification obligations set forth in Section 4.2 of this Agreement.

8.3 Notice and Cure. In the event Seller or Purchaser fails to perform any of
its obligations under this Agreement, the non-defaulting party shall provide the
defaulting party with notice and five (5) days to cure such default, prior to
pursuing any remedies available with respect to such default; provided, however,
that (i) no such notice and cure shall be provided with respect to a party’s
default in failing to timely close, and (ii) in no event shall any such notice
and cure period result in an extension of the Closing Date.

9.

MISCELLANEOUS

9.1 Notices. All notices, demands and requests which may be given or which are
required to be given by either party to the other, and any exercise of a right
of termination provided by this Agreement, shall be in writing and shall be
deemed effective either: (a) on the date personally delivered to the address
below, as evidenced by written receipt therefor, whether or not actually
received by the person to whom addressed; (b) on the third (3rd) business day
after being sent, by certified or registered mail, return receipt requested,
addressed to the intended recipient at the address specified below; (c) on the
first business day after being deposited into the custody of a nationally
recognized overnight delivery service such as Federal Express Corporation,
addressed to such party at the address specified below, or (d) on the date
delivered by facsimile to the respective numbers specified below, provided
confirmation of facsimile is received and further provided any such facsimile
notice shall be sent by one of the other permitted methods of providing notice
on the next succeeding business day (by way of example, and for the avoidance of
doubt, if a termination right pursuant to this Agreement is to take place on
business day one (1), the party exercising such termination right shall have
effectively exercised such termination right if, on business day (1), such party
delivers facsimile notice to the non-terminating party in accordance with
(d) above, and, on business day two (2), the terminating party deposits such
facsimile notice into the custody of a nationally recognized overnight delivery
service such as Federal Express Corporation, addressed to the non-terminating
party at the address specified below). For purposes of this Section 9.1,



--------------------------------------------------------------------------------

the addresses of the parties for all notices are as follows (unless changed by
similar notice in writing given by the particular party whose address is to be
changed):

 

If to Seller:    SSGT Borden Park, LLC    111 Corporate Drive, Suite 120   
Ladera Ranch, CA 92694    Attn: H. Michael Schwartz    Tel: (949) 429-6600   
Fax: (949) 429-6606 with copies to:    SSGT Borden Park, LLC    8235 Douglas
Avenue, #815    Dallas, Texas 75225    Attn: Wayne Johnson    Tel: (214)
217-9797    Fax: (214) 217-9798; and    Mastrogiovanni Mersky & Flynn, P.C.   
2001 Bryan Street, Suite 1250    Dallas, Texas 75201    Attn: Charles Mersky,
Esq.    Tel: (214) 922-8800    Fax: (214) 922-8801 If to Purchaser:    Din/Cal
3, Inc.    3411 Richmond Avenue, Suite 200    Houston, Texas 77046    Attn: John
Caltagirone    Tel: 832 209 1224    Fax: 832 209 1225 with a copy to:    Slobin
& Slobin, PC    2500 Tanglewilde, Suite 275    Houston, Texas 77046    Attn:
Brett Slobin, Esq.    Tel: 713 871 1133    Fax: 713 871 1618 with a copy to:   
Din/Cal 3, Inc.    777 S Hwy. 101 Suite 210    Solana Beach, California 92075   
Attn: Josh Vasbinder    Tel: 858-847-9311    Fax: 858-345-1320



--------------------------------------------------------------------------------

If to Escrow Agent:    Republic Title of Texas, Inc.    2626 Howell Street   
10th Floor    Dallas, Texas 75204    Attn: Jennifer Haden    Tel: (214) 754-7750
   Fax: (214) 303-0935

9.2 Real Estate Commissions. Pursuant to a separate written agreement, Purchaser
has agreed to pay Argus Self Storage (“Broker”) a real estate commission upon
consummation of the transaction contemplated by this Agreement. Except for
Purchaser’s agreement with Broker, neither Seller nor Purchaser has authorized
any broker or finder to act on any party’s behalf in connection with the sale
and purchase hereunder and neither Seller nor Purchaser has dealt with any
broker or finder purporting to act on behalf of any other party. Purchaser
agrees to indemnify, defend and hold harmless Seller from and against any and
all claims, losses, damages, costs or expenses of any kind or character arising
out of or resulting from any agreement, arrangement or understanding alleged to
have been made by Purchaser or on Purchaser’s behalf with any broker or finder
in connection with this Agreement or the transaction contemplated hereby,
including Broker. Seller agrees to indemnify, defend and hold harmless Purchaser
from and against any and all claims, losses, damages, costs or expenses of any
kind or character arising out of or resulting from any agreement, arrangement or
understanding alleged to have been made by Seller or on Seller’s behalf with any
broker or finder in connection with this Agreement or the transaction
contemplated hereby. Notwithstanding anything to the contrary contained herein,
this Section 9.2 shall survive the Closing or any earlier termination of this
Agreement.

9.3 Entire Agreement. This Agreement embodies the entire agreement between the
parties relative to the subject matter hereof, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter hereof, which are not expressly set forth herein.

9.4 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

9.5 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.

9.6 Time of Essence. Time is of the essence of this Agreement; however, if the
final date of any period which is set out in any provision of this Agreement
falls on a Saturday, Sunday or legal holiday under the laws of the United States
or the State of Texas, then, in such event, the final date of such period shall
be extended to the next day which is not a Saturday, Sunday or legal holiday.
Unless otherwise specified, in computing any period of time described herein,
the day of the act or event after which the designated period of time begins to
run is not to be included and the last day of the period so computed is to be
included, unless such last day is not a Business Day, in which event the period
shall run until the end of the next day which is a Business Day. The last day of
any period of time described herein shall be deemed to end at 11:59 p.m. local
time in the state in which the Property is located.

9.7 Governing Law. This Agreement shall be governed by the laws of the State of
Texas and the laws of the United States pertaining to transactions in such
State.

9.8 Successors and Assigns; Assignment. This Agreement shall bind and inure to
the benefit of Seller and Purchaser and their respective successors and
permitted assigns. Seller may not assign its rights or obligations under this
Agreement without Purchaser’s prior written consent, which consent may



--------------------------------------------------------------------------------

be withheld in Purchaser’s sole and absolute discretion. Notwithstanding
anything contained in this Agreement to the contrary, Purchaser shall be
entitled to assign this Agreement to an entity controlled by or affiliated with
Purchaser; provided, however, that no such assignment shall release or relieve
Purchaser of any liability hereunder. Purchaser shall provide Seller with notice
of any permitted assignment by Purchaser not later than three (3) business days
prior to Closing, and additionally shall provide Seller at such time with a copy
of the instrument of assignment, which shall provide that such assignee assumes
all Purchaser’s obligations and liabilities under this Agreement.

9.9 Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement; and, the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

9.10 Attorneys’ Fees. In the event it becomes necessary for either party hereto
to file suit to enforce this Agreement or any provision contained herein, the
party prevailing in such suit shall be entitled to recover, in addition to all
other remedies or damages, as provided herein, reasonable attorneys’ fees
incurred in such suit.

9.11 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts which, taken together, shall constitute collectively one
agreement; and in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart with each party’s
signature. Facsimile and/or electronic signature pages shall be effective for
purposes of this Section 9.11.

9.12 Effective Date. For purposes of this Agreement, the “Effective Date” shall
mean the later of the dates that this Agreement has been executed by Seller and
Purchaser, as indicated on the signature page hereof, unless this Agreement is
executed by Seller and Purchaser on the same date, in which event such same date
shall constitute the Effective Date.

9.13 Exhibits. The following schedules and exhibits are attached to this
Agreement and incorporated herein by this reference and made a part hereof for
all purposes:

 

  (a) Schedule A, List of Due Diligence Documents

 

  (b) Schedule B, Billboard Leases

 

  (c) Exhibit A, Legal description of the Land

 

  (d) Exhibit B, Form of the Deed

 

  (e) Exhibit C, Form of the Assignment

 

  (f) Exhibit D, List of Personal Property

 

  (g) Exhibit E, List of Contracts

 

  (h) Exhibit F, Rent Roll



--------------------------------------------------------------------------------

9.14 Tax-Deferred Exchange. Each party will, upon request by the other party,
cooperate as reasonably required to assist the other party in facilitating a
tax-deferred exchange. Notwithstanding the foregoing, (i) neither party will be
required to undertake or incur any liabilities or obligations or expend any sums
of money in connection with a proposed tax-free exchange for the benefit of the
other party, (ii) Seller shall be obligated to execute the Deed.

9.15 Confidentiality. Seller and Purchaser hereby covenant and agree that, at
all times after the Effective Date and continuing after the Closing, unless
consented to in writing by the other party (which consent may be granted or
withheld in the sole discretion of the party whose consent is being requested),
no press release or other public disclosure concerning this transaction shall
disclose the Purchase Price or any other economic terms of this transaction, and
each party agrees to use best efforts to prevent disclosure of any such
restricted information by any third party. Notwithstanding the foregoing,
(i) each party shall be entitled to make disclosures concerning this Agreement
and materials provided hereunder to its lenders, attorneys, accountants,
employees, agents and other service professionals as may be reasonably necessary
in furtherance of the transactions contemplated hereby, and (ii) each party
shall be entitled to make such disclosures concerning this Agreement and
materials provided hereunder as may be necessary to comply with (a) any court
order, (b) the directive of any applicable governmental authority, or (c) any
applicable securities law, rule and/or regulation. The provisions of this
Section 9.15 shall survive Closing or any termination of this Agreement for
twelve (12) months.

9.16 Independent Consideration. Contemporaneously with the execution hereof,
Purchaser shall deliver to Seller the sum of One Hundred and no/100 Dollars
($100.00), representing independent consideration for the Approval Period and
Purchaser’s right to terminate this Contract during the Approval Period.

9.17 Disclaimers by Seller.

 

  A.

Except as expressly set forth in this Agreement, or in the Deed, it is
understood and agreed that neither Seller nor Seller’s agents, employees or
representatives have at any time made and are not now making, and they
specifically disclaim, any warranties, representations or guaranties of any kind
or character, express or implied, with respect to the Property, including, but
not limited to, warranties, representations or guaranties as to (a) matters of
title (other than Seller’s limited warranty of title to be contained in the
Deed), (b) environmental matters relating to the Property, the Land and
Improvements or any portion thereof, including, without limitation, the presence
of “Hazardous Materials” (as defined below) in, on, under or in the vicinity of
the Land and Improvements, (c) geological conditions, including, without
limitation, subsidence, subsurface conditions, water table, underground water
reservoirs, limitations regarding the withdrawal of water, and geologic faults
and the resulting damage of past and/or future faulting, (d) whether, and to the
extent to which, the Land or Improvements or any portion thereof is affected by
any stream (surface or underground), body of water, wetlands, flood prone area,
flood plain, floodway or special flood hazard, (e) drainage, (f) soil
conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any undershoring, (g) the presence of endangered species or any
environmentally sensitive or protected areas, (h) zoning or building
entitlements to which the Land or Improvements or any portion thereof may be
subject, (i) the availability of any utilities to the Land or Improvements or
any portion thereof including, without limitation, water, sewage, gas and
electric, (j) usages of adjoining property, (k) access to the Land or
Improvements or any portion thereof, (l) the value, compliance with the plans
and specifications, size, location, age, use, design, quality, description,
suitability, structural integrity, operation, title to, or physical or financial
condition of the Land or Improvements or



--------------------------------------------------------------------------------

  any portion thereof, or any income, expenses, charges, liens, encumbrances,
rights or claims on or affecting or pertaining to the Property, the Land or
Improvements or any part thereof, (m) the condition or use of the Land or
Improvements or compliance of the Land or the Improvements with any or all past,
present or future federal, state or local ordinances, rules, regulations or
laws, building, fire or zoning ordinances, codes or other similar laws, (n) the
existence or non-existence of underground storage tanks, surface impoundments,
or landfills, (o) any other matter affecting the stability and integrity of the
Land or Improvements, (p) the potential for further development of the Land or
Improvements, (q) the merchantability of the Property, the Land or the
Improvements or fitness of the Property, the Land or the Improvements for any
particular purpose, (r) the truth, accuracy, or completeness of the Due
Diligence Items not prepared by Seller, (s) tax consequences, or
(t) intentionally deleted.

 

  B. Purchaser acknowledges and agrees that upon Closing, Seller shall sell and
convey to Purchaser and Purchaser shall accept the Property “AS IS, WHERE IS,
WITH ALL FAULTS”. Except for the representations and warranties of Seller under
Section 4.4 above, and in the Deed, Purchaser has not relied and will not rely
on, and Seller has not made and is not liable for or bound by, any express or
implied warranties, guarantees, statements, representations or information
pertaining to the Property, the Land or the Improvements or relating thereto
(including specifically, without limitation, property information packages
distributed with respect to the Property) made or furnished by Seller, or any
property manager, real estate broker, agent or third party representing or
purporting to represent Seller, to whomever made or given, directly or
indirectly, orally or in writing. Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that
it is relying solely on its own expertise and that of Purchaser’s consultants in
purchasing the Property and shall make an independent verification of the
accuracy of any documents and information provided by Seller. Purchaser will
conduct such inspections and investigations of the Property, the Land and the
Improvements as Purchaser deems necessary, including, but not limited to, the
physical and environmental conditions thereof, and shall rely solely upon same.
Purchaser acknowledges that Seller has afforded Purchaser a full opportunity to
conduct such investigations of the Property, the Land and the Improvements as
Purchaser deemed necessary to satisfy itself as to the condition of the
Property, the Land and the Improvements and the existence or non-existence or
curative action to be taken with respect to any Hazardous Materials on or
discharged from the Land and the Improvements, and will rely solely upon same
and not upon any information provided by or on behalf of Seller or its agents or
employees with respect thereto. Upon Closing, Purchaser shall assume the risk
that adverse matters, including, but not limited to, adverse physical or
construction defects or adverse environmental, health or safety conditions, may
not have been revealed by Purchaser’s inspections and investigations. Purchaser
hereby represents and warrants to Seller that: (a) Purchaser is represented by
legal counsel in connection with the transaction contemplated by this Agreement;
and (b) Purchaser is purchasing the Property for business, commercial,
investment or other similar purpose and not for use as Purchaser’s residence.
Each of Seller and Purchaser hereby waives any and all rights or remedies it may
have or be entitled to, deriving from disparity in size or from any significant
disparate bargaining position in relation to the other.

 

  C. Purchaser acknowledges that it will have the opportunity to inspect the
Property, observe its physical characteristics and existing conditions and the
opportunity to conduct such investigation and study on and of the Property, the
Land and the Improvements and adjacent areas as Purchaser deems necessary,.



--------------------------------------------------------------------------------

  D. Purchaser agrees to indemnify, defend and hold Seller harmless of and from
any and all liabilities, claims, demands, and expenses of any kind or nature to
the extent arising or accruing after Closing and which are in any way related to
the ownership, maintenance, or operation of the Property, the Land or the
Improvements by Purchaser and its successors and assigns, including, without
limitation, in connection with Hazardous Materials. Seller agrees to indemnify,
defend and hold Purchaser harmless of and from any and all liabilities, claims,
demands, and expenses of any kind or nature to the extent arising or accruing
prior to Closing and which are in any way related to the ownership, maintenance,
or operation of the Property, the Land or the Improvements by Seller, including,
without limitation, in connection with Hazardous Materials.

 

  E. Intentionally Deleted.

 

  F. The terms and conditions of this Section 9.17 shall expressly survive the
Closing without time limitation, and shall not merge with the provisions of any
closing documents.

 

  G. Purchaser acknowledges and agrees that the disclaimers and other agreements
set forth herein are an integral part of this Agreement and that Seller would
not have agreed to sell the Property to Purchaser for the Purchase Price without
the disclaimers and other agreements set forth above.

[Remainder of page intentionally left blank and signature page to follow]



--------------------------------------------------------------------------------

Executed to be effective as of the Effective Date.

 

SELLER:

SSGT Borden Park, LLC,

a Delaware limited liability company

By:   Strategic Storage Growth Trust, Inc.,   a Maryland corporation, its
Manager   By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz   Title:   President Date: April 12, 2016
PURCHASER: Din/Cal 3, Inc., a Texas corporation By:  

/s/ John Caltagirone

Name:   John Caltagirone Title:   Vice President Date: April 12, 2016

The undersigned Escrow Agent hereby acknowledges receipt of (i) a fully executed
copy of this Agreement on the      day of April, 2016, and (ii) the Two Hundred
Fifty Thousand and no/100 Dollar ($250,000.00) earnest money deposit on the     
day of April, 2016, and agrees to hold and dispose of the Earnest Money in
accordance with the provisions of this Agreement. Seller and Purchaser hereby
designate the Escrow Agent as the “Real Estate Reporting Person” with respect to
the transaction contemplated by this Agreement, for purposes of compliance with
Section 6045(e) of the Tax Reform Act of 1986, as amended, and the Escrow Agent,
by its execution below, hereby accepts such designation.

 

ESCROW AGENT:

Republic Title of Texas, Inc.

By:

 

 

Name:

Title: